Citation Nr: 1207016	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-04 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1968 to January 1972.  He also served in the National Guard reserves from January 1972 to July 2006.             

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision from the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

For the entire appeal period, the competent medical evidence shows that the Veteran had Level II hearing loss, bilaterally.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103 (West 2002); 38 C.F.R. §§ 3.321, 3.385, 4.1, 4.2, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by a letter to the Veteran in August 2007.  In that letter, VA informed the Veteran that, in order to substantiate his claim for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  That letter also provided the Veteran with information regarding the assignment of disability ratings and effective dates in claims for service connection that are granted (as in this case).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This claim arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Where a claim has been granted and an initial disability rating and effective date have been assigned, the claim has been substantiated and section 5103(a) notice is "no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).

The Board notes, moreover, that the Veteran's claim was readjudicated in the December 2008 Statement of the Case (SOC) of record.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claim.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained relevant VA and private treatment records and examination reports.  

VA also provided the Veteran with adequate VA audiology examinations in October 2007 and September 2009.  The Board notes that the latest examination was conducted over two years ago, and that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  Nevertheless, the Board finds a third VA audiology examination unnecessary here.  Neither the Veteran nor his representative (in a February 2012 statement of record) alleges a worsening of the hearing loss noted in September 2009.  Moreover, the Veteran does not dispute the accuracy of the hearing loss that has been measured in the prior examinations.  

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


The claim for increased rating 

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Diagnostic Code (DC) 6100 sets out the criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  Scores are simply matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  

The Court of Appeals for Veterans Claims (Court) has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels (dB) or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

The Veteran disagrees with his noncompensable rating for bilateral hearing loss.  However, the record contains two VA audiology examination reports, and each indicates that the Veteran's hearing loss is correctly rated as noncompensable under Diagnostic Code 6100.  

An October 2007 VA audiological examination report shows puretone thresholds, in decibels, as follows: 

HERTZ
1000
2000
3000
4000
RIGHT
5
45
75
80
LEFT
5
40
75
85

Pure tone threshold averages (from 1000 to 4000 Hz) were 51 dB in each ear.  The Veteran had word recognition of 88 percent in each ear using the Maryland CNC test.  The audiological findings from this audiological evaluation translate into Level II hearing loss, bilaterally.  See 38 C.F.R. § 4.85.  Numeric designations II and II correspond to a noncompensable rating under Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 





A September 2009 VA audiological examination report shows puretone thresholds, in decibels, as follows: 

HERTZ
1000
2000
3000
4000
RIGHT
0
50
70
80
LEFT
0
50
70
85

Pure tone threshold averages (from 1000 to 4000 Hz) were 50 dB in the right ear and 51 dB in the left ear.  The Veteran had word recognition of 88 percent in the right ear and 84 percent in the left ear using the Maryland CNC test.  The audiological findings from this evaluation also translated into Level II hearing, bilaterally.  See 38 C.F.R. § 4.85.  Again, these numeric designations correspond to a noncompensable disability rating under Diagnostic Code 6100.  See 38 C.F.R. 
§§  4.85, 4.86, Diagnostic Code 6100. 

The Board also notes a report of record received in September 2007 which indicates that the Veteran underwent private audiological examination in August 2007.  It is noted that the word list used for speech audiometry was NU6.  The Board finds that this report lacks probative value because the evaluation did not include speech recognition testing using the Maryland CNC test, which is a requirement for a hearing impairment examination for VA purposes. See 38 C.F.R. § 4.85(a) (2011).  



	(CONTINUED ON NEXT PAGE)




Extraschedular Consideration

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.  See also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability at issue is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there is a higher rating available under the DC addressed in this decision.  But the Veteran's disorder is not productive of the manifestations that would warrant the higher rating.  As such, the available schedular evaluations for the service-connected hearing loss at issue here are adequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disorder under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 





(Continued on the next page)



ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied.   



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


